t c memo united_states tax_court r jean fisher petitioner v commissioner of internal revenue respondent docket no filed date r jean fisher pro_se john r bampfield for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal_income_tax for tax_year sec_2002 through year deficiency dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number additions to tax sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number the sec_6651 addition_to_tax for through had not yet reached the maximum as of the mailing date of the notice_of_deficiency unless otherwise indicated all section reference are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar after concessions the issues for consideration are whether amounts paid to petitioner by the richard w quisling m d p c quisling in tax years through are includible in gross_income and whether petitioner is liable for additions to tax pursuant to sec_6651 and and findings_of_fact some of the facts have been stipulated and are so found petitioner resided in tennessee when she filed her petition petitioner did not file income_tax returns for tax_year sec_2002 through pursuant to sec_6020 respondent prepared and signed substitutes for returns for tax_year sec_2002 through richard w quisling is the sole shareholder of quisling through which dr quisling operated a medical practice quisling paid petitioner the following amounts for the tax years in issue year payment -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number quisling did not issue petitioner a form 1099-misc miscellaneous income for amounts paid in any year through dr quisling’s wife pamela quisling has been the bookkeeper for quisling since beginning in petitioner received payments from quisling the payments were in the form of checks and the date of the first check was date from date through date quisling made monthly payments to petitioner petitioner sent dr quisling a memorandum entitled memorandum of understanding on loan terms and conditions this memorandum states it has been revealed to me that the action of blue cross blue shield of tennessee inc has created a financial burden upon your medical practice because the medical services rendered by your medical practice rely upon payment s received by bcbst therefore i am willing to develop a loan package for the short- range and long-range impact upon the delivery of medical services by the in-network-provider as well as the out-of-network provider the memorandum further states a reasonable expectation of this memorandum of understanding on loan terms and conditions is that the loan proceedings will be based upon a your ability to loan and b the completion of the research which will result in profit to the undersigned in order that the loan can be repaid the term undersigned refers to petitioner this memorandum dated date includes the signature of petitioner but not the signature of dr quisling petitioner sent dr quisling a followup letter to the memorandum requesting a memorandum of acceptance the memorandum of acceptance includes a signature alleged to be dr quisling’s but this signature is not his petitioner did not make payments to dr quisling neither dr quisling nor mrs quisling demanded payment from petitioner on date petitioner faxed dr quisling a letter referencing an alleged purchase of medical equipment that quisling made from petitioner’s deceased husband on date dr quisling’s attorney and the attorney for quisling vincent zuccaro sent petitioner a letter stating that quisling had not purchased any equipment from her husband or received a gift of property from her or her husband that same day dr quisling also sent petitioner a letter stating that he would no longer see her as a patient petitioner faxed an additional letter to dr quisling on date mr zuccaro sent petitioner a letter in response and reiterated that petitioner should not contact dr quisling and mrs quisling petitioner faxed letters to mr zuccaro on february march and and date in these letters petitioner appeared to be trying to reach some type of settlement with quisling petitioner for the years at issue made estimated income_tax payments or had tax withheld in the following amounts year amount dollar_figure big_number big_number big_number -0- -0- -0- -0- respondent concedes that petitioner is not liable for an addition_to_tax pursuant to sec_6654 for tax_year opinion petitioner has the burden of proving that respondent’s determination that the amounts in issue are includible in gross_income as compensation_for services is wrong see rule a welch v helvering u s big_number petitioner has not claimed or shown that she meets the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue the commissioner bears the initial burden of producing at least minimal evidence linking the taxpayer to the tax-generating activity or the receipt of funds before the general presumption of correctness attaches to a determination of unreported income 909_f2d_915 6th cir once the commissioner meets the burden of production on this issue the burden of persuasion shifts to the taxpayer to produce credible_evidence that he or she did not earn the alleged income or of proving that the commissioner’s deficiency calculations were not grounded on a minimal evidentiary foundation id respondent’s determinations in the notices of deficiency are based in substantive evidence linking petitioner with the income at issue included among the stipulated exhibits were and canceled checks of payments to petitioner we are satisfied that respondent has carried his burden with respect to the unreported additional income i income received from quisling compensation_for services is included in gross_income sec_61 money received pursuant to a loan is not included in gross_income because there is an obligation to repay see 461_us_300 a bona_fide loan requires both parties to have an actual good-faith intent to establish a debtor-creditor relationship when the funds are advanced 54_tc_905 an intent to establish a debtor- creditor relationship exists if the debtor intends to repay the loan and the creditor intends to enforce the repayment beaver v commissioner t c fisher v commissioner t c pincite courts consider various factors to determine whether parties intended a bona_fide loan no single factor is dispositive see 204_f3d_1228 9th cir aff’g tcmemo_1998_121 925_f2d_180 7th cir aff’g tcmemo_1989_393 kaider v commissioner tcmemo_2011_174 slip op pincite we examine the following factors to determine whether payments to petitioner were loans the ability of the borrower to repay the existence or nonexistence of a debt_instrument security_interest a fixed repayment debt and a repayment schedule how the parties’ records and conduct reflect the transaction whether the borrower has made repayments whether the lender had demanded repayment the likelihood that the loan was disguised compensation_for services and the testimony of the purported borrower and lender see welch v commissioner f 3d pincite kaider v commissioner tcmemo_2011_174 a the ability of the borrower to repay if the parties did not intend that the funds be repaid after they were advanced it suggests that the parties did not intend a bona_fide loan see 321_f2d_598 3d cir aff’g 36_tc_446 courts assess the ability to repay by whether there was a reasonable expectation of repayment in light of the economic realities of the situation fisher v commissioner t c pincite petitioner contends that payments made by quisling were loans petitioner testified that she needed the money to fund the research for a book that she was writing however petitioner produced no evidence of the book including the potential for publishing the book or any other evidence of her ability to repay dr quisling testified that the payments were not loans and that he did not expect to be repaid b the existence or nonexistence of a debt_instrument there is a memorandum dated date entitled memorandum of understanding on loan terms and conditions which discusses terms of the alleged loans this memorandum is signed by petitioner there is a memorandum entitled memorandum of acceptance which is not dated and which includes a signature for dr quisling both dr quisling and mrs quisling testified that the signature on the memorandum of acceptance is not his signature dr quisling testified that he had never seen the document before respondent’s counsel showed it to him c security_interest a fixed repayment date and a repayment schedule the memorandum outlining the terms of the alleged loan states this creative reversal installment loan is based upon a interest and or the fed rate as dictated by the federal reserve board washington d c and therefore activated whenever the interest rate and or the fed rate is lower payback of the loan is predicated upon the completion of topics within the medical science research and only activated upon any completion a research project in which a revenue stream is created there is no fixed repayment date or schedule the provisions do not show the intent to establish bona_fide loans furthermore these provisions are in a document signed only by petitioner dr quisling testified that he had not seen the memorandum of understanding until respondent’s counsel showed him the document d how the parties’ records and conduct reflect the transaction petitioner testified that the payments were loans for a book but there was no evidence to support this contention petitioner’s records of loans were not credible petitioner did not submit a loan agreement signed by dr quisling dr quisling and mrs quisling were credible witnesses they contended the payments were for services petitioner performed related to patient billing and other financial aspects of medical practice quisling did not issue petitioner forms 1099-misc however quisling had no documentation to support loans to petitioner e whether the borrower has made repayment if the borrower has made repayment it suggests that the parties intended a bona_fide loan welch v commissioner f 3d pincite petitioner had not made any payments f whether the lender has demanded repayment a demand for repayment suggests that the parties intend a bona_fide loan see estate of rosen v commissioner tcmemo_2006_115 quisling has not demanded repayment g the likelihood that the loans were disguised compensation_for services petitioner contends that the payments were loans to finance the cost of research for her book dr quisling and mrs quisling provided credible testimony that the payments were made for services the memorandum describing the alleged loans discusses the development of a microeconomic and macroeconomic model that will impact the short-range and long-range delivery of medical services dr quisling and mrs quisling testified that petitioner assisted with a blue cross blue shield audit billing issues and lease agreements dr quisling testified that petitioner was discharged in date because she asked for documentation to buy equipment from her and she refused to provide information such as her full name and social_security_number petitioner contends that she must be magical if she was able to perform the services described by dr quisling and mrs quisling h testimony of the purported borrower and lender petitioner testified the payments were loans but she had no credible supporting documentation petitioner testified that she sent dr quisling a letter dated date providing guidance for the audit with blue cross blue shield petitioner testified that the internal_revenue_service audited quisling’s returns in and not until then was there a request for her to fill out a form_w-9 request for taxpayer_identification_number and certification dr quisling and mrs quisling testified the payments were for services and they provided credible testimony dr quisling testified that petitioner was paid dollar_figure in to assist with blue cross blue shield of tennessee he further testified that after the successful outcome of the audit petitioner resolved other insurance disputes assisted with credentialing committees produced ideas for advertising and business development negotiated a dispute with summit hospital resolved a dispute with a new landlord and confronted humana insurance in lexington kentucky mrs quisling testified that petitioner was paid dollar_figure a month for her services and the payments increased to dollar_figure a month dr quisling testified that he asked petitioner to provide her social_security_number in late and she refused dr quisling stopped paying petitioner in december of on date dr quisling terminated petitioner as a patient dr quisling and mrs quisling testified that quisling did not purchase any equipment from petitioner’s deceased husband and that petitioner requested information about the alleged purchases in february of petitioner testified that she received loans from dr quisling to write a book her testimony was inconsistent and she submitted a letter referencing that dr quisling purchased equipment from her deceased husband ii conclusion we conclude that the payments quisling made to petitioner in tax years through are included in petitioner’s gross_income as compensation_for services there is no evidence of an actual good-faith intent to establish a debtor- credit relationship dr quisling did not have a good-faith intent to enter a loan agreement iii additions to tax a sec_6651 sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure is due to reasonable_cause and is not due to willful neglect see 469_us_241 harris v commissioner tcmemo_1998_332 the parties stipulated that petitioner did not file income_tax returns for tax_year sec_2002 through this stipulation is sufficient to satisfy respondent’s burden of production under sec_7491 petitioner did not show reasonable_cause for her failure to file tax returns therefore petitioner is liable for the addition_to_tax under sec_6651 for each of those years b sec_6651 sec_6651 imposes an addition_to_tax for failure to timely pay the amount shown on a return in a case such as this where the taxpayer did not timely file returns for the tax years at issue the commissioner must introduce evidence that a valid substitute for return was made pursuant to sec_6020 sec_6651 the parties stipulated that substitutes for returns were prepared in accordance with sec_6020 petitioner did not show reasonable_cause for her failure_to_file tax returns we hold that petitioner is liable for the addition_to_tax under a for each of tax_year sec_2002 through c sec_6654 sec_6654 imposes an addition_to_tax on an individual taxpayer who underpays his or her estimated_tax a taxpayer has an obligation to pay estimated_tax for a particular year if he or she has a required_annual_payment for that year sec_6654 because petitioner failed to file a return for each year in issue from through she was required to pay estimated_tax equal to of the tax owed for each of those years see sec_6654 petitioner failed to make those payments and no exception to the addition_to_tax under sec_6654 applies see 75_tc_1 we hold petitioner is liable for the addition_to_tax under sec_6654 for each of tax years through any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
